26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gordon M. BECKER, Appellant,v.UNIVERSITY OF NEBRASKA AT OMAHA, Appellee.
No. 93-3016.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 5, 1994.Filed:  May 20, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gordon M. Becker, a professor of psychology at the University of Nebraska, commenced this civil rights action against the University in February 1993.  He alleged that, in 1977-1979, and again in 1988-1992, the University violated his constitutional rights on numerous occasions by improperly denying him merit increases and favorable working conditions, and by failing to properly pursue his grievances.  The district court1 granted summary judgment in favor of the University on statute of limitations and Eleventh Amendment grounds, and Becker appeals.  We have carefully considered de novo the issues Becker raises on appeal.  We conclude that they are without merit and that an opinion on these issues would have no precedential value.  See 8th Circuit Rule 47B.


2
The judgment of the district court is affirmed.



1
 The HONORABLE WILLIAM G. CAMBRIDGE, United States District Judge for the District of Nebraska